Citation Nr: 1031147	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychological 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  A July 2003 RO 
decision denied the Veteran's claim for service connection for 
PTSD and an October 2004 RO decision confirmed that denial. 

In April 2010, as support for his claim, the Veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge of 
the Board -commonly referred to as a Travel Board hearing.

Regrettably, the Board must remand the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran's PTSD claim is predicated upon his asserted 
participation in Operation Frequent Wind during the Vietnam Era.  
He says that, while stationed in Okinawa, Japan, he was 
temporarily transferred from Headquarters Company, 7th Comm. 
Battalion, 3rd Marines Division to the 9th Marines Expeditionary 
Brigade (MEB) for the final evacuation of military and civilian 
personnel from Saigon.  He alleges that, during that evacuation, 
he received enemy fire and fired on the enemy in return, had to 
kick people off the helicopters because they were overloaded, 
witnessed a helicopter crash in which people were killed, and was 
in constant fear for his life.



Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The Veteran's VA evaluation and treatment records show he has 
received the required DSM-IV diagnosis of PTSD.  So there is no 
disputing he has this claimed condition.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it, and that, 
without this minimum level of proof, there can be no valid 
claim).  Thus, the determinative issue is whether his PTSD 
is attributable to his military service - and, in particular, to 
one of his alleged stressors.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if there 
is a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then, generally, 
there must be competent and credible evidence corroborating the 
Veteran's statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

Very recently, as of July 13, 2010, VA amended its rules for 
adjudicating disability compensation claims for PTSD contained at 
38 CFR § 3.304(f) to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to 
the types of claims that VA will accept through credible lay 
testimony, alone, as being sufficient to establish the occurrence 
of an in-service stressor without undertaking other development 
to verify the Veteran's account.  VA's specific PTSD regulation, 
§ 3.304(f), previously only authorized VA to accept statements 
from Veterans who served in combat, as denoted by combat-related 
awards or decorations or other evidence sufficient to establish 
participation in combat, as sufficient to accept the occurrence 
of the claimed in-service stressor.  VA later amended its PTSD 
regulations to also accept the statements of Veterans who are 
former 
prisoners-of-war (POWs) and those with an in-service diagnosis of 
PTSD as sufficient to establish occurrence of an in-service 
stressor if they are consistent with the places, types, and 
circumstances of service.  

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  The regulation 
amendment has no impact on PTSD stressors experienced during 
combat, internment as a POW, or as the result of personal 
assault.  

The Veteran's service personnel records show he served in Okinawa 
in April 1975, during the time Operation Frequent Wind occurred, 
and that he was assigned to Headquarters Company, 7th Comm. 
Battalion, 3rd Marine Division.  However, his service personnel 
records show his military occupational specialty (MOS) 
was general warehouseman and do not otherwise denote combat, his 
assignment to the 9th MEB, or his participation in Operation 
Frequent Wind.  He received the National Defense Service Medal.  
But while commendable in its own right, this medal is not prima 
fascia evidence of his engagement in combat against enemy forces.  
38 U.S.C.A. § 1154(b), and the implementing VA regulation 
38 C.F.R. § 3.304(d) and (f), require that he have actually 
participated in combat with the enemy - meaning participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality, and does not apply if he 
only served in a general "combat area" or "combat zone" but did 
not himself engage in combat with the enemy.  See VAOPGCPREC 12-
99 (October 18, 1999). 

Furthermore, the record shows the RO contacted the Marine Corps 
Archives and Special Collections and the Commandant of the Marine 
Corps regarding verifying the Veteran's service in Vietnam and 
Participation in Operation Frequent Wind.  Neither of these 
entities was able to verify his assertions regarding his 
participation in Operation Frequent Wind.  However, an October 
2007 letter from the Personnel Management Support Branch (by 
direction of the Commandant of the Marine Corps) indicates the 
information provided was insufficient to research the Veteran's 
unit's history and that his records should be available at the 
National Personnel Records Center (NPRC), a military records 
repository.  Furthermore, a January 2008 Report of Contact 
indicates that an employee of the Commandant of the Marines Corps 
informed the RO that the Veteran's records do not confirm either 
his participation in the evacuation of Saigon or that there was a 
helicopter crash.

The Veteran, however, has submitted declassified records 
indicating there was indeed a helicopter crash during Operation 
Frequent Wind involving 2 casualties.  So although the RO 
previously attempted to verify his participation in 
Operation Frequent Wind, given the submission of this additional 
evidence regarding this claimed event, the Board finds the duty 
to assist requires VA to further investigate this asserted 
stressor.  See 38 U.S.C.A. § 5103A.



Additionally, the Board sees the Veteran's VA treatment records 
show he has received diagnoses of psychological disorders other 
than PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order), the Court noted that the scope of a mental health 
disability claim includes any mental disability that reasonably 
may be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  The 
Veteran's service treatment records (STRs) show that, in December 
1976, he received treatment for mental health related symptoms.  
Furthermore, he has related his current mental disorder symptoms 
to those in service.  Therefore, VA is obligated to consider 
whether he has any other acquired psychiatric disorder - that 
is, other than PTSD, which might also be related to his military 
service.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004); Jones v. Principi, 3 Vet. App. 396, 399 (1992); and EF v. 
Derwinski, 1 Vet App 324 (1991) (VA must consider all potential 
basis of entitlement reasonably raised by the record).  And so, 
additional medical comment is needed to determine the etiology of 
all diagnosed psychiatric disorders, even those aside from the 
PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Undertake all appropriate action to 
further assist the Veteran with the 
independent corroboration of his claimed 
participation in Operation Frequent Wind - 
including, if necessary, by requesting 
additional service records from the NPRC and 
relevant unit history information from the 
U.S. Navy/Marines Corps.  If it is determined 
the Veteran still has not supplied the level 
of detail and information required for a 
meaningful search for corroborating evidence, 
then there needs to be some express 
indication of this in the record and 
the Veteran appropriately notified and 
provided an opportunity to supply the 
required level of detail.

Upon completion of this development, prepare 
a statement indicating whether the record 
establishes the Veteran participated in 
Operation Frequent Wind and experienced the 
type of stressors alleged, both in relation 
to that campaign or any other claimed event 
in service.

2.  With the benefit of any additional 
evidence obtained, schedule the Veteran for a 
VA mental statutes evaluation to determine 
the likelihood (very likely, as likely as 
not, or unlikely), the Veteran has PTSD 
and/or other psychiatric disability due to a 
verified stressor, including, if confirmed, 
the events surrounding his participation in 
Operation Frequent Wind and his possible fear 
of hostile military or terrorist activity.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

In rendering this opinion, the examiner is 
requested to attempt to reconcile the various 
mental health diagnoses of record.

The examiner must discuss the rationale for 
all opinions expressed, whether favorable or 
unfavorable.  

The claims file, including a complete copy of 
this remand, must be made available to the 
examiner for review of the Veteran's 
pertinent medical and other history.



3.  Then readjudicate the claim for service 
condition in light of the additional 
evidence.  If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


